DETAILED ACTION
Remarks

The instant application having Application No. 16/570,983 filed on September 13, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-19 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.  

Examiner’s Statement of Reasons for Allowance
Claims 1-19 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record LeBeau et al. (US Patent Publication No. 2011/0191364 A1) discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for providing live search suggestions. In one aspect, a method includes obtaining a suggested query term by a client device, initiating a live query to obtain live content relating to the suggested query term responsive to obtaining the suggested query term, obtaining the live content, and displaying the live content on a user interface of the client device. 
Prior art of record Galadari et al. (US Patent Publication No. 2015/0294358 A1) discloses computer-implemented systems and methods for user-customization and display of advertisements via digital media. Generally, the disclosed systems and methods involve a graphical user interface, which allows a user, e.g., a user of a social networking service, to search a database of advertisements, select one or more advertisements of interest, select a format for display of the one or more advertisements of interest, select one/or more customization options for display of the one or more advertisements of interest, and display the one or more advertisements of interest via a digital medium, e.g., a webpage, in accordance with the one or more selections for the one or more customization options.
Prior art of record Lee et al. (US Patent Publication No. 2013/0191416 A1) discloses a method includes receiving an unstructured text query, parsing the text query to identify n-grams; determining a score that the n-grams correspond to particular nodes and edges from a social graph, identifying those nodes and edges with a score greater than a threshold score, and then generating structured queries that include references to the identified nodes and edges. 
Prior art of record Deng et al. (US Patent Publication No. 2014/0152666 A1) discloses a method includes receiving a number of recommendations for a first user. Each recommendation being made by a second user and including information that: identifies an item being recommended; provides an explanation for the recommendation; identifies the first user as an addressee of the recommendation; and identifies the second user as an author of the recommendation. The method also includes providing for presentation to the first user one or more of the recommendations. 
Prior art of record Barenholz et al. (US Patent Publication No. 2017/0024765 A1) discloses a method that includes providing item recommendations for display to a user of a social networking service based on the user's responses (or lack thereof) to recommendations that were previously displayed or viewed by the user. A score is calculated for each item recommendation based on whether the item recommendation was displayed during a predetermined time period but implicitly rejected by the user. The scores assigned to the respective item recommendations are used to select additional item recommendations for display. 
Prior art of record Bettridge et al. (US Patent Publication No. 2012/0209842 A1) discloses a method for generating a customized travel itinerary is disclosed. The method may comprise associating an individual with a travel sign based upon the results of a travel quiz; associating the individual with a travel location based upon the travel sign and a travel date; and associating the individual with an activity item based upon the travel sign. The method may additionally comprise receiving, by a mobile communication device, a travel itinerary comprising a plurality of travel locations; displaying, by the mobile communication device, a first travel location from the plurality of travel locations prior to a scheduled departure time for the first travel location; and displaying, by the mobile communication device, a second travel location from the plurality of travel locations prior to a scheduled departure time for the second travel location. 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “sending, to one or more computing devices of the online social network, a text post inputted by the first user for posting onto the online social network, wherein the text post is associated with a query; receiving, from the one or more computing devices in response to the text post, an initial recommendation list responsive to the text post, wherein the initial recommendation list comprises references to one or more objects referenced in one or more prior comments associated with one or more prior posts of the online social network associated with the query, wherein each of the one or more prior comments includes a recommendation responsive to the query; sending, to the one or more computing devices, a request for updates to the initial recommendation list of the text post; and receiving, from the one or more computing devices in response to the request, an updated recommendation list comprising references to one or more objects referenced in one or more new comments associated with the text post.”

Independent claims 18 and 19 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168